Title: To James Madison from Newman Brockenbrough, 4 May 1812
From: Brockenbrough, Newman
To: Madison, James


Most excellent & Dear sir
Essex Cy. New Hall—4th may 1812
My Grandsons brot me the pleasing inteligence of your health, & that I have still a place in your remembrance—be pleased to accept of my acknowledgments for the high mark of respect, communicated by them—very few, I believe of our associates at the convention in Wmbg. in the year 1774 are now remaining on earth. We embarked in the same glorious cause at that time, & I believe have continued without much variation of sentiment—but my D sir, no period since our out set appears to me so awful as the present, & so likely to jeopardise the freedom & independence of the Republic. You are surrounded by persons of youthful ardour, & some hoary heads, whose passions & prejudices have increased with age, over their reason, & I fear may precipitate us into great calamity—but my confidence in your superiour wisdom, will be able to dispel the threatening storm, & that you are to be the saviour of your Country. I think that I am not mistaken when I pronounce, that you deprecate war as much as I do or any man in the nation, & that you can foresee the train of evils attending—more than those who so strongly urge it. You have struggled hard to bring the beligerents to a sense of justice towards us; but it has been & will be in vain, as long as they continue at war, & our policy ough⟨t⟩ to be to avoid entering into a conflict with either—if an open war should be commenced against G. B, & she should sho⟨rtly⟩ afterwards be desirous of granting our requests, the Emperor of France would not concur in a peace untill G. B. was reduced to his terms, & if we did not indulge him the consequence would be then as tis now, that he would continue the depredations on our Commerce—better it appears to mind that commerce should be left to its own operations, than that the nation should be involved in war on its account—before the expiration of the Embargo, I hope new ideas will be suggested—& if the Emperor of France is not inclined to do that justice which we have a right to demand of him, & that he will not be satisfied unless we enter into open hostilities agt. G. B—under such circumstances, the impulse of my mind would be, to abandon all further negotiation with either Beligt. at present, so far all the restrictive laws on Commerce, permit our Merchs. to make their ventures at their own risque, in seeking a market—open our ports to all Mercht. adventurers of different nations, provide sufficient defence on our Coasts for all such adventurers in & out. These Ideas appear to be the general sentiment of our state, & I believe not exceptionable to the generality of the states—any measure would be agreeable, so war is averted. I have been 18 days labouring under a pulminary complaint, & considering it might be the last oppy. of comn. I have desired my Grandson to deliver this in confidence. I have now to beg pardon for this intrusion & shall offer my fervant prayer, that the almighty will tak⟨e⟩ you in his holy keeping, Accept of my highest Respects.
Newman Brockenbrough
